Russell, J.
1. The exceptions to the ruling on the demurrer, as well as those contained in the motion for a new trial, are controlled by the rulings of this court in Louisville & Nashville Railroad Co. v. Burns, 9 Ga. App. 243 (70 S. E. 1112), and Atlantic Coast Lime Railroad Co. v. Hill, 12 Ga. App. 392 (77 S. E. 316), adversely to the contention of the plaintiffs in error.
2. Since the plaintiff’s petition can properly be construed as an action sounding in tort, predicated upon the carrier’s breach of duty as the last of several connecting carriers, the ruling in Southern Express Co. v. Cowan, 12 Ga. App. 318 (77 S. E. 208), is not in point.
3. The evidence authorized the verdict, and there was no error in refusing a new trial. Judgment affirmed.